Dykman, J.
George W. Bergen and Elias Lewis were trustees for Ludlow W. Valentine under the last will and testament of Brewster Valentine, deceased, and they, as such trustees, made an application to the surrogate of Rockland county for the judicial settlement of their accounts, and a citation was issued directed to the proper persons, and the accounting was had. In *321such accounting, several items in the account of the trustees were disallowed by the surrogate under the objection of the special guardian of the beneficiary Ludlow Valentine, who is an infant under 14 years of age. The trustees have appealed to the general term from so much of the decree of the surrogate as disallowed payments made by the trustees aggregating $277.50. We have examined the record presented to us, and the opinion of ,the surrogate printed in the case, and we find that the reasons assigned by the surrogate for the disallowance of the items which he struck out are entirely satisfactory, and the decree should be affirmed, with costs. All concur.